Citation Nr: 0726519	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-11 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for chronic renal 
insufficiency, to include as secondary to aggravation from 
the service connected diabetes mellitus.  

3.  Entitlement to service connection for chronic renal 
insufficiency due to or the result of the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied service connection for hypertension with chronic renal 
insufficiency.  

While the RO addressed the issue as a claim of entitlement to 
service connection for hypertension with chronic renal 
insufficiency, in his initial claim for service connection, 
the veteran listed these as two separate conditions.  
Therefore, the issues on appeal have been characterized as 
reflected on the first page of this decision.  

The record also reflects that the June 2003 rating decision 
continued a 20 percent evaluation for diabetes mellitus.  The 
veteran expressed disagreement with this evaluation in April 
2004.  

A statement of the case (SOC) was issued to the veteran in 
October 2004, and he was provided with notice of the need to 
submit a timely Form 9 (substantive appeal) in order to 
perfect his appeal.  

The veteran has not submitted a substantive appeal in regard 
to the issue of entitlement to an evaluation in excess of 20 
percent for diabetes mellitus, and this issue has not been 
certified as being on appeal.  Therefore, this issue is not 
in appellate status.  38 C.F.R. § 20.200 (2006) (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal).   

In October 2005, February, May and September 2006, and July 
2007, subsequent to issuance of the March 2005 supplemental 
SOC (SSOC), additional evidence pertinent to the claims was 
associated with the claims file.  In August 2007, the 
veteran's representative waived the right to have this 
additional evidence referred to the agency of original 
jurisdiction (AOJ) for review.  Therefore, the Board will 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2006).  

In October 2005 the veteran submitted a statement indicating 
that he wanted to amend his claim to include a heart 
condition secondary to service connected diabetes mellitus, 
and submitted records of treatment for congestive heart 
failure.  The claim of entitlement to service connection for 
a heart condition has not been adjudicated, and is referred 
to the RO for appropriate action.  

The issue of service connection for hypertension, to include 
as secondary to the service-connected diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Service connected diabetes mellitus increased the severity of 
the veteran's nonservice-connected chronic renal 
insufficiency.  


CONCLUSION OF LAW

Service connection for chronic renal insufficiency based on 
aggravation from the service connected diabetes mellitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for chronic renal insufficiency based on aggravation from the 
service-connected diabetes mellitus, the Board finds that any 
notice deficiency is not prejudicial to the veteran.  In this 
regard, the agency of original jurisdiction will provide 
proper notice to the veteran regarding the assignment of a 
rating and an effective date.

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

VA recently amended 38 C.F.R. § 3.310, to conform the 
regulation to Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

As will be discussed in greater detail below, the medical 
records reflect diagnoses of hypertension and renal 
insufficiency prior to the diagnosis of diabetes mellitus.  
Therefore, the veteran's secondary service connection claims 
are being considered on the basis of aggravation.  

Because the governing law, 38 C.F.R. § 3.310, changed during 
the pendency of the appeal, the question arises as to which 
version of 38 C.F.R. § 3.310 applies.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), it was held that 
when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  However, 
the Federal Circuit overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
that might be appropriate in the absence of language in the 
law or regulation requiring such application.  See Kuzma v. 
Principi, 341 F. 3d 1327, 1328-29 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. At 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F. 3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  

There is no such language in this case.  However, none of the 
above cases or VAOPGCPREC 7-2003 prohibits the application of 
a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of 
38 C.F.R. § 3.310 allows for application of the prior version 
to the period on or after the effective date.  See VAOPGCPREC 
3-2000; see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The Board finds that the former version of 38 C.F.R. § 3.310 
is more favorable to the veteran, since this version permits 
service connection for aggravation of a non-service connected 
disability by a service connected disability, with 
consideration of the Court's holding in Allen, without having 
to establish the baseline level of severity of the non-
service connected disease or injury by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service connected 
disease or injury.  See 38 C.F.R. § 3.310 (effective prior to 
and from October 10, 2006).  

The revised provisions of 38 C.F.R. § 3.310 set forth more 
stringent evidentiary requirements for establishing 
aggravation of the non-service connected disability by a 
service connected disability.  Therefore, the Board concludes 
that the revised provisions of 38 C.F.R. § 3.310 are more 
restrictive and, therefore, less favorable to the veteran, 
and the Board will apply the former provisions of 38 C.F.R. 
§ 3.310 for the entire appeal period.  
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records are negative for complaints regarding 
or treatment for kidney problems.  

Private treatment records from the veteran's nephrologist, 
Dr. J.Z. from April 1995 to January 2003 include a diagnosis 
of and treatment for chronic renal insufficiency.  In April 
1995 the veteran presented following referral from an urgent 
care center for further evaluation and management of renal 
insufficiency.  He reported a history of hypertension 
diagnosed one year earlier and denied a history of diabetes 
mellitus.  The assessment was mild renal insufficiency.  

Records of treatment from August 1995 include findings of 
chronic renal insufficiency secondary to tubolinterstitial 
disease.  Treatment records from November 1996 to October 
1997 note that, in addition to tubulointerstitial process, 
focal segmental glomerulosclerosis secondary to obesity was 
also a possibility.  The record of treatment in October 1997 
noted questionable glucose intolerance.  

A record of treatment from November 2000 notes that the 
veteran was being followed for chronic renal insufficiency of 
uncertain etiology, and included in his prior medical history 
recent onset diabetes mellitus.  A record of treatment from 
February 2001 listed the veteran's risk factors for chronic 
renal insufficiency as including hypertension, recent onset 
diabetes mellitus, obesity and gout.  

In a February 2003 "Physician's Statement for Diabetes" the 
Dr. J.Z. indicated that the veteran had neurological and 
cardiovascular complications which were directly due to 
diabetes mellitus, she left unchecked boxes which would 
indicate that the veteran had visual or renal complications 
directly due to diabetes mellitus.  

In a February 2003 statement the veteran reported that he had 
diabetes mellitus since 1998.  

VA examination in May 2003 noted that the veteran had a 
history of type 2 diabetes discovered in 1996 and a history 
of hypertension discovered in 1996 before he developed 
diabetes.  In the course of being evaluated for hypertension, 
it was discovered that he had diabetes.  The cardiac 
examination was grossly unremarkable.  The assessment was 
type 2 diabetes with impotence and hypertension with chronic 
renal insufficiency and no evidence of heart disease.  The 
examiner opined that hypertension with chronic renal 
insufficiency was not caused by diabetes.  

Records of private treatment by Dr. J.Z. from June 2003 to 
June 2006 include ongoing findings of and treatment for 
hypertension and chronic renal insufficiency of uncertain 
etiology.  These treatment records continually list the 
veteran's risk factors for chronic renal insufficiency as 
diabetes, hypertension, obesity, and gout.   These records 
note diabetes mellitus diagnosed in 1996 in the veteran's 
past medical history.  

In an April 2005 letter, Dr. W.A. stated that the veteran was 
being treated for adult-onset diabetes mellitus, which had 
led to congestive heart failure, hypertension, and renal 
failure.  

In June 2007 the veteran's representative submitted his 
claims file to Dr. A.G. for review.  She noted that the 
veteran was diagnosed with diabetes mellitus in 1996 and that 
he had an elevated creatinine on routine blood test in 1995 
and that, since the initial evaluation, blood tests showed 
worsening of renal function.  Dr. A.G. added that, while 
there was an absence of proteinuria initially, as the renal 
disease advanced, the proteinuria also developed.  

Dr. A.G. concluded that the veteran developed renal 
insufficiency in 1995 and was subsequently diagnosed with 
diabetes mellitus in 1996.  She noted that since the 
diagnosis of diabetes mellitus and other chronic medical 
conditions, including hypertension, there had been observed a 
gradual worsening of renal function.  As both diabetes and 
hypertension are known risk factors for kidney disease, she 
opined that it was more likely than not that the diabetes 
contributed to the worsening of the veteran's renal function.  

Renal Insufficiency

The May 2003 VA examination and the private treatment records 
include ongoing diagnoses of and treatment for renal 
insufficiency, therefore, the first element of the successful 
service connection claim is satisfied.  

Dr. A.G., in her June 2007 opinion, opined that it was more 
likely than not that diabetes contributed to the worsening of 
the veteran's renal function.  As such, this opinion 
indicates that service connected diabetes mellitus aggravated 
the veteran's renal insufficiency. 

There is no medical opinion of record contradicting the June 
2007 opinion that diabetes mellitus contributed to the 
worsening of, that is, aggravated, the veteran's renal 
insufficiency.  Further, Dr. A.G.'s report includes a 
rationale for her opinion, as she cites blood test results 
revealing rising creatinine levels following the diagnosis of 
diabetes.  

The Board, therefore, concludes that service connection for 
renal insufficiency based on aggravation from the service-
connected diabetes mellitus is warranted.  38  U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The issue as to whether the service-connected diabetes 
mellitus caused the veteran's renal insufficiency will be 
addressed in the remand section.


ORDER

Service connection for chronic renal insufficiency due to 
aggravation from the service connected diabetes mellitus is 
granted.  





REMAND

Although the record contains opinions regarding whether the 
veteran's service-connected diabetes mellitus caused 
hypertension and renal insufficiency, the Board finds that 
none of the opinions appear to be based on a complete 
rationale, including a discussion of the pertinent medical 
evidence of record.  The Board, therefore, finds that the 
veteran should be scheduled for a VA examination to include 
an opinion which is probative for adjudication purposes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of determining whether the 
veteran's hypertension and chronic renal 
insufficiency is due to the veteran's 
service-connected diabetes mellitus.  The 
examiner should specifically address the 
following:

a) Based on medical reports, including 
laboratory studies, the examiner should 
state whether there is any objective 
medical evidence showing that the veteran 
was diagnosed as having diabetes mellitus 
prior to the diagnoses of hypertension 
and chronic renal insufficiency.

b)  If diabetes mellitus was diagnosed 
prior to the diagnoses of hypertension 
and chronic renal insufficiency, the 
examiner should state whether 
hypertension and/or chronic renal 
insufficiency were proximately due to or 
the result of the service-connected 
diabetes mellitus.

c)  The examiner should state whether 
there is an increase in the hypertension 
which is proximately due to or the result 
of the service-connected diabetes 
mellitus, and which is not due to the 
natural progress of the disease.  If so, 
the examiner should identify the degree 
of disability over and above the degree 
of disability existing prior to the 
aggravation (i.e. increase in disability) 
by the service-connected diabetes 
mellitus.

All opinions must be based on a complete 
rationale, including a discussion of 
examination findings, historical records, 
and medical principles.  

The agency of original jurisdiction 
should review the opinions to ensure 
compliance with the directives in this 
remand.

2.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


